DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by IDS provided reference US 9,349,762 to Cho et al (hereinafter Cho).


Regarding independent claim 1, Cho teaches an image sensor comprising: 
a pixel array including pixels and reference pixels (pixel array 10 including at least dark pixel 11a acting as the reference pixel, see Fig. 1); 
an analog sensing circuit configured to sense signals from the pixels and the reference pixels (correlated double sampling/analog to digital converter 33, see Fig. 3 and col. 5 lines 44-49); and 
a digital logic circuit configured to receive the sensed signals from the analog sensing circuit and configured to compensate signals corresponding to the pixels from among the sensed signals by using signals corresponding to the reference pixels from among the sensed signals (compensation circuit 36 performs local dark current compensation using the dark pixel signal, see col. 5 lines 66 to col. 6 lines 7),
wherein each of the reference pixels is at least partially surround by the pixels (dark pixels are partially surrounded by active pixels, see Figs. 1-2).

Regarding claim 2, Cho teaches the image sensor of claim 1, wherein a structure of each of the reference pixels is the same as a structure of each of the pixels, and wherein each of the reference pixels includes a reflection material reflecting a light incident from an outside of the reference pixels (see Figs. 5 and col. 4 lines 11-12).

Regarding claim 3, Cho teaches the image sensor of claim 1, wherein the digital logic circuit is configured to: 
calculate leakages of the reference pixels based on the signals corresponding to the reference pixels (detect local dark current from the dark current pixels 11a, see col. 4 lines 23-26 ); and 
compensate leakages of the pixels based on the leakages of the reference pixels (compensates the active pixels using the dark current levels detected, see col. 5 lines 66 to col. 6 lines 7).

Regarding claim 4, Cho teaches the image sensor of claim 3, wherein the leakages of the reference pixels are dark-level leakages (dark current levels, see col. 5 lines 66 to col. 6 lines 7).

Regarding claim 5, Cho teaches the image sensor of claim 1, wherein the pixel array comprises compensation units, wherein each of the compensation units includes one reference pixel of the reference pixels and two or more pixels of the pixels, and wherein, in each of the compensation units, the digital logic circuit compensates signals of the two or more pixels based on a signal of the one reference pixel (see unit pixel blocks of Figs. 2).

Regarding claim 6, Cho teaches the image sensor of claim 5, wherein, in each of the compensation units, the two or more pixels are arranged in two or more rows and two or more columns, and the one reference pixel is disposed at a central region of each of the compensation units (the reference pixels can be in any position, see col. 4 lines 39-42, Figs. 2 show different arrangements, Fig. 2B shows the reference pixel towards the center of the unit).

Regarding claim 7, Cho teaches the image sensor of claim 5, wherein, in each of the compensation units, the two or more pixels are arranged in two or more rows and two or more columns, and the one reference pixel is disposed in a first row of the two or more rows (see Fig. 2A).

Regarding claim 8, Cho teaches the image sensor of claim 5, wherein a number of the two or more pixels included in each of the compensation units changes depending on a location of the pixels on the pixel array, in which each of the compensation units is disposed (see Figs. 2B-2C).

Regarding claim 9, Cho teaches the image sensor of claim 8, wherein a number of pixels of a first compensation unit, of the compensation units, disposed in a central part of the pixel array is greater than a number of pixels of a second compensation unit, of the compensation units, disposed in a peripheral region of the pixel array (see Figs. 2 and col. 5 lines 3-13).

Regarding claim 10, Cho teaches the image sensor of claim 8, wherein, a number of pixels of a first compensation unit, of the compensation units, disposed in a central part of the pixel array is smaller than a number of pixels of a second compensation unit, of the compensation units, disposed in a peripheral region of the pixel array (see Figs. 2 and col. 5 lines 3-13). 

Regarding claim 11, Cho teaches the image sensor of claim 1, wherein the digital logic circuit compensates signals of pixels, of the pixels, disposed between two adjacent reference pixels, based on interpolation of signals of reference pixels adjacent to each other from among the reference pixels (see col. 4 lines 43-56).

Regarding claim 13, Cho teaches the image sensor of claim 1, wherein the digital logic circuit generates an image signal corresponding to each of the reference pixels based on signals of pixels, of the pixels, at least partially surrounding each of the reference pixels (interpolates the black pixel values using the surrounding active pixels, see col. 4 lines 43-56).

Regarding independent claim(s) 14-17 and 19, claim(s) is/are drawn to the method used by the corresponding apparatus in claim(s) 1-11 and 13 and is/are rejected for the same reasons used above.

Regarding independent claim 20, Cho teaches an electronic device comprising: 
a processor (engine unit 114, see Fig. 11); and 
an image sensor configured to generate image data and configured to provide the image data to the processor (sensor 112, see Fig. 11), wherein the image sensor includes: 
a pixel array including pixels and reference pixels (pixel array 10 including at least dark pixel 11a acting as the reference pixel, see Fig. 1); 
an analog sensing circuit configured to sense signals from the pixels and the reference pixels (correlated double sampling/analog to digital converter 33, see Fig. 3 and col. 5 lines 44-49); 
a digital logic circuit configured to receive the sensed signals from the analog sensing circuit and configured to compensate signals corresponding to the pixels from among the sensed signals by using signals corresponding to the reference pixels from among the sensed signals (compensation circuit 36 performs local dark current compensation using the dark pixel signal, see col. 5 lines 66 to col. 6 lines 7); and 
an interface circuit configured to output the compensated signals as the image data to the processor (Fig. 3 shows first memory 34 outputting the compensated data), 
wherein each of the reference pixels includes: 
a photodiode (52a, see Fig. 5E); 
reflection material disposed on the photodiode (light blocking material 52a, see Fig. 5E); 
a color filter disposed on the reflection material (color filter 54a, See Fig. 5E); and 
a micro lens disposed on the color filter (micro lens 55a, see Fig. 5E).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho in view of Examiner’s Official Notice.

Claims 12 and 18 further provides for the employing of a disable mode. Such disable or non-compensation mode was/were notoriously well known in the art and the examiner takes Official Notice. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a disable mode (turn off the compensation mode) in Cho. The rationale is as follows: given that it is well known that correction/compensation modes can be disabled as part of a camera function and its utilized in the same field of endeavor one of ordinary skill in the art would be more than capable of making this change and the associated modification to with predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698                                                                                                                                                                                                        

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698